                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JIM HARRIS, JR.,                                   )
                                                   )
                   Petitioner,                     )
                                                   )
             vs.                                   )           Case No. 4:16CV417 RLW
                                                   )
IAN WALLACE,                                       )
                                                   )
                   Respondent.                     )


                                 MEMORANDUM AND ORDER

       This matter is before the Court on Jim Harris, Jr.'s Petition under 28 U.S.C. §2254 for

Writ of Habeas Corpus By a Person in State Custody (ECF No. 1).              Because this Court has

determined that Harris's claims are inadequate on their face and the record affirmatively refutes

the factual assertions upon which Harris' s claims are based, this Court decides this matter

without an evidentiary hearing. 1

                                         BACKGROUND

       On July 12, 2012, in the Circuit Court of Scott County, Missouri, Harris pleaded guilty to

one count of first-degree assault.    The Honorable David Dolan sentenced Harris to 15 years'

imprisonment in the Missouri Department of Corrections and the sentence would run concurrent

to a federal case to which he had already pleaded guilty.



       1
         "A district court does not err in dismissing a movant' s motion without a hearing if ( 1) the
movant's 'allegations, accepted as true, would not entitle' the movant to relief, or '(2) the
allegations cannot be accepted as true because they are contradicted by the record, inherently
incredible, or conclusions rather than statements of fact."' Buster v. US, 44 7 F .3d 1130, 1132
(8th Cir. 2006) (quoting Sanders v. US, 341 F.3d 720, 722 (8th Cir. 2003)(citation and quotation
marks omitted); Tejada v. Dugger, 941 F.2d 1551, 1559 (I Ith Cir. 1991) (in a §2254 case,
holding that "[a] petitioner is not entitled to an evidentiary hearing ... when his claims are ...
contentions that in the face of the record are wholly incredible.").

                                               v   1   v
                                      STANDARD OF REVIEW

           Pursuant to 28 U.S.C. §2254, a district court "shall entertain an application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States."     28 U.S.C. §2254(a). "[I]n a §2254 habeas corpus proceeding, a federal court's review

of alleged due process violations stemming from a state court conviction is narrow."           Anderson

v. Goeke, 44 F.3d 675, 679 (8th Cir. 1995).         "[A]n application for a writ of habeas corpus on

behalf of a person in custody pursuant to the judgment of a State court shall not be granted with

respect to any claim that was adjudicated on the merits in State court proceedings unless the

adjudication of the claim (1) resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme

Court of the United States; or (2) resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding."          28

U.S.C. §2254(d).       '"A state court's decision is contrary to ... clearly established law if it applies

a rule that contradicts the governing law set forth in [Supreme Court] cases or if it confronts a set

of facts that are materially indistinguishable from a [Supreme Court] decision ... and nevertheless

arrives at a [different] result."' Cagle v. Norris, 474 F.3d 1090, 1095 (8th Cir. 2007) (quoting

Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003)).            The Supreme Court has emphasized the

phrase "Federal law, as determined by the Supreme Court," refers to "the holdings, as            opposed

to the dicta, of this Court's decisions," and has cautioned that §2254(d)(l) "restricts the source of

clearly established law to [the Supreme] Court's jurisprudence."         Williams, 529 U.S. at 412.     A

State court "unreasonably applies" federal law when it "identifies the correct governing legal rule

from [the Supreme] Court's cases but unreasonably applies it to the facts of the particular state

prisoner's case," or "unreasonably extends a legal principle from [the Supreme Court's]
precedent to a new context where it should not apply or unreasonably refuses to extend that

principle to a new context where it should apply."        Williams, 529 U.S. at 407.    A State court

decision may be considered an unreasonable determination "only if it is shown that the state

court's presumptively correct factual findings do not enjoy support in the record."          Ryan v.

Clarke, 387 F.3d 785, 791 (8th Cir. 2004) (citing 28 U.S.C. § 2254(e)(l)).

                                           DISCUSSION

   I. GROUND ONE

       In his first ground, Harris asserts plea counsel was ineffective because counsel allegedly

told him that if he received a large sentence on federal charges, the State agreed to drop the state

charges against him.

       Harris, however, did not present this claim on his post-conviction appeal under Missouri

Rule 24.035.    The Court holds that Harris's first ground for relief is defaulted because he did

not brief this claim in his post-conviction appeal. As a result this claim is barred. Sweet v. Delo,

125 F .3d 1144, 1151 (8th Cir. 1997)("1f the petitioner has "failed to follow applicable

state procedural rules in raising the claims, he is procedurally barred from raising them in a federal

habeas action, regardless of whether he has exhausted his state-court remedies.")(intemal citation

omitted). Likewise, Harris's habeas petition does not show good cause and actual prejudice

sufficient to allow this Court to review this claim. Murray v. Carrier, 477 U.S. 478, 492 (1986)

(must show good cause and actual prejudice). Therefore, the Court holds that it is procedurally

barred from reviewing this claim.

       In any event, Harris's first ground for relief lacks merit.        To support an ineffective

assistance of counsel claim, a movant must first show "that his counsel's performance was

deficient, and that he suffered prejudice as a result."    Paul v. United States, 534 F.3d 832, 836

(8th Cir. 2008) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)).       The movant must
also establish prejudice by showing "there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different."       Strickland, 466

U.S. at 694; Malcom v. Houston, 518 F.3d 624, 626 (8th Cir. 2008).        A reasonable probability is

less than "more likely than not,'' Kyles v. Whitley, 514 U.S. 419, 434 (1995), but more than a

possibility. White v. Roper, 416 F.3d 728, 732 (8th Cir. 2005).       A reasonable probability "is a

probability sufficient to undermine confidence in the outcome."       Strickland, 466 U.S. at 694.

        Moreover, the Court holds that Harris's claim is meritless.     In his Petition, Harris asserts

he received "two letters" from his plea counsel stating that his state charges would be dropped.

(Petition at 6).   However, Harris admitted that the two letters do not support this theory.

Harris testified at his post-conviction evidentiary hearing that he received the first letter from

counsel on January 19, 2012.       In that letter, counsel stated that she was talking to the state

prosecutor to obtain a plea whereby Harris's state charges would be dismissed.        (Resp. Ex. A at

8).   However, in the second letter from counsel, dated June 29, 2012, she wrote that the state

prosecutor would not agree to dismiss the state charges and would proceed on those charges

against Harris. (Resp. Ex. A at 9).    Therefore, based on his own testimony, Harris knew that the

State would not dismiss his state charges when he pleaded guilty on July 12, 2012.

        In addition, Harris's written guilty plea confirms that he knew the state charges would not

be dismissed as part of his federal plea deal.       In his Petition to Enter Plea of Guilty, Harris

agreed that he understood that the State would recommend a sentence of fifteen years'

imprisonment to be served concurrently with his federal sentence.        (Resp. Ex. B, ECF No. 9-2,

at 11-15).   Harris also stated that no one had offered him any leniency or made him any

promises regarding his sentence.      (Id.)   Likewise, at the plea hearing, Harris answered that no

promises or threats had been made to obtain his guilty plea.       (ECF No. 9-2 at 20). The Court
then found Harris's plea to be knowing and voluntary and entered the sentenced recommended as

part of the plea.    (ECF No. 9-2 at 23).

          Therefore, the Court holds that Harris' s written and verbal statements that the State did

not promise to drop the state charges as part of his plea deal refute Harris's present claim that his

plea counsel was ineffective.     The objective facts demonstrate that Harris pleaded guilty as part

of a plea deal and received the sentence as set forth therein.    Accordingly, the Court holds that

there is no basis for Harris' s ineffective assistance of counsel claim and denies his first ground

for relief.

    II. Grounds Two and Three

          In his second ground for relief, Harris asserts that he received ineffective assistance of

post-conviction counsel because she failed to timely file an amended motion and did not raise the

issues with his plea in his post-conviction appeal.     (Petition at 7-8).   Harris's second ground

for relief is denied because ineffective assistance of post-conviction counsel cannot be a

standalone claim for federal habeas relief.    Section 2254(i) provides that "the ineffectiveness or

incompetence of counsel during Federal or State collateral post-conviction proceedings shall not

be a ground for relief." Martinez v. Ryan, 566 U.S. 1, 17, 132 S. Ct. 1309, 1320, 182 L. Ed. 2d 272

(2012).       "Consequently, a petitioner cannot claim constitutionally ineffective assistance of

counsel in such proceedings." Coleman v. Thompson, 501 U.S. 722, 752, 111 S. Ct. 2546, 2566,

115 L. Ed. 2d 640 (1991) (citing Wainwright v. Torna, 455 U.S. 586, 102 S.Ct. 1300, 71 L.Ed.2d

475 (1982)). Therefore, the Court denies Harris's second ground for relief.

          In his third ground for relief, Harris alleges that post-conviction motion court erred in
                                                                                                        2
denying his motion to proceed pro se and to strike counsel's amended motion.         (Petition at 9).


2
  Although Harris states in his Petition that the "Plea Court" erred, Harris clearly means the
post-conviction court because he refers to issues with post-conviction counsel and her failure to
present the claims Harris wanted to raise in post-conviction proceedings.
This claim also fails to state a claim for federal habeas relief because "Section 2254 only

authorizes federal courts to review the constitutionality of a state criminal conviction, not

infirmities in a state post-conviction relief proceeding." Williams-Bey v. Trickey, 894 F.2d 314,

317 (8th Cir. 1990) (citing Mitchell v. Wyrick, 727 F.2d 773, 774 (8th Cir.) (alleged denial of

effective assistance of counsel at Rule 27.26 hearing is not cognizable under§ 2254), cert. denied,

469 U.S. 823, 105 S.Ct. 100, 83 L.Ed.2d 45 (1984)). "Because there is no federal constitutional

requirement that states provide a means of post-conviction review of state convictions, an

infirmity in a state post-conviction proceeding does not raise a constitutional issue cognizable in a

federal habeas petition." Williams-Bey, 894 F.2d at 317 (citing Williams v. State of Missouri, 640

F.2d 140, 143 (8th Cir.), cert. denied, 451 U.S. 990, 101 S.Ct. 2328, 68 L.Ed.2d 849 (1981)).

Harris's claim that the Missouri post-conviction court erred in denying his motion to proceed pro

se and to strike counsel's amended motion relates to the state's post-conviction procedure and is

collateral to Harris's conviction and detention. Therefore, the Court holds that Harris's third

ground is not a cognizable 28 U.S.C. §2254 claim and dismisses Harris's third ground for relief.

   III.      GROUND FOUR

          In ground four, Harris claims that the plea court and state prosecutor breached the plea

agreement because they "knew or should have known that state conviction would not be

concurrent with federal sentence already imposed, causing me to believe my federal time was

running, and that the 25 year federal sentence would swallow up the state sentence." (ECF No. 1

at 10). As previously discussed, the plea court also went over the plea with Harris and he agreed

that no promises had been made to him as part of the deal and that he was aware of the terms of his

plea deal. Therefore, the Court finds no basis for relief in ground four.
    IV.      GROUND FIVE

    In Count Five, Harris seems to argue that there was no probable cause for his arrest, citing

Magistrate Judge Blanton in Case No. 1:10CR72 (May 6, 2011). However, the Court notes that

Magistrate Judge Blanton did not find that there was no probable cause for Harris's arrest.

Rather, Magistrate Judge Blanton issued a Report and Recommendation (ECF No. 129), which

was adopted by Judge Jackson (ECF No. 140). As a result Harris's motion to suppress evidence

and statements were denied. Thereafter, Harris pleaded guilty to Interference with Commerce by

Threat of Violence (Count I), Possession of a Firearm in Furtherance of a Crime of Violence

(Count II), and Felon in Possession of Ammunition (Count III). (ECF No. 1:10CR72 at 155).

Nothing in the record indicates that Judge Blanton found there was no probable cause for Harris's

arrest. Moreover, any claim that there was no probable cause for Harris's arrest in the 1: 1OCR72

criminal case should have been addressed in the §2255 habeas motion that was filed in

1: 13CV66-SNLJ. In any event, the Court holds that any claim that there was not probable cause

to arrest Harris is not properly before this Court and ground five is denied.

          Accordingly,

          IT IS HEREBY ORDERED that Jim Harris, Jr.'s Petition under 28 U.S.C. §2254 for

Writ of Habeas Corpus By a Person in State Custody (ECF No. 1) is DENIED.

          IT IS FURTHER ORDERED that because Petitioner cannot make a substantial showing

of the denial of a constitutional right, the Court will not issue a certificate of appealability. See Cox

v. Norris, 133 F.3d 565, 569 (8th Cir. 1997), cert. denied, 525 U.S. 834, 119 S. Ct. 89, 142 L. Ed.

2d 70 (1998).

          A judgment dismissing this case is filed herewith.
Dated   this~ of October, 2018.

                                  RONNIE L. WHITE
                                  UNITED STATES DISTRICT JUDGE
